Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  March 10, 2006                                                                   Clifford W. Taylor,
                                                                                            Chief Justice

                                                                                  Michael F. Cavanagh
  127823                                                                          Elizabeth A. Weaver
                                                                                         Marilyn Kelly
                                                                                    Maura D. Corrigan
                                                                                  Robert P. Young, Jr.
  BEVERLY HEIKKILA, as Personal                                                   Stephen J. Markman,
  Representative of the ESTATE OF SHERI 	                                                        Justices
  L. WILLIAMS,

               Plaintiff-Appellee, 

  v        	                                            SC: 127823      

                                                        COA: 246761       

                                                        Monroe CC: 00-011135-NI 

  NORTH STAR TRUCKING, INC.,

           Defendant, 

  and
  MARC ROLLAND SEVIGNY and J.R.
  PHILLIPS TRUCKING, LTD. 

             Defendants-Appellees, 

  and
  NORTH STAR STEEL CO., 

           Defendant-Cross- 

           Plaintiff-Appellee, 

  v
  INTERNATIONAL MILL SERVICE, INC. 

             Defendant/Cross- 

             Defendant-Appellant. 

  _________________________________________/

         On January 11, 2006, the Court heard oral argument on the application for leave to
  appeal the December 7, 2004 judgment of the Court of Appeals. On order of the Court,
  the motion to disqualify is DENIED. The application for leave to appeal is again
  considered. In lieu of granting leave to appeal, we REVERSE, in part, the judgment of
  the Court of Appeals and REINSTATE summary disposition for appellant International
  Mill Service, Inc., for the reasons stated in part II of Court of Appeals Judge Kelly's
  concurrence and dissent. MCR 7.302(G)(1).

        CAVANAGH, J., would deny leave to appeal.
                                                                                                               2


       WEAVER, J., would deny leave to appeal and states as follows:

       I do not participate in deciding plaintiff’s motion to disqualify Chief Justice Taylor
and Justices Corrigan, Young, and Markman. This Court should publish proposals for
public comment, place the issue on a public hearing for administrative matters, resolve,
and make clear for all to know the proper procedures for handling motions for the recusal
of Supreme Court justices from participation in a case. See Scalise v Boy Scouts of
America, 473 Mich 853 (2005). This Court opened an administrative file on the question
on May 20, 2003, but has yet to address the matter. See ADM 2003-26.

       The question regarding the participation or nonparticipation of justices frequently
recurs and is a matter of public significance because even one justice’s decision to
participate or not participate may affect the decision and outcome in a case. See
Advocacy Org for Patients & Providers v Auto Club Ins Ass’n, 472 Mich 91, 96-104
(2005) (Weaver, J., concurring).

       KELLY, J., would deny leave to appeal and states as follows:

       I do not participate in the decision to deny the motion to disqualify. I agree with
Justice Weaver in urging the Court to establish a particularized procedure to handle
motions to disqualify a Supreme Court justice from participation in a case.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 10, 2006                      _________________________________________
       d0307                                                                 Clerk